Citation Nr: 1033865	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-06 461	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to August 
1969 and again from March 1971 to August 1972.  It also appears 
that he had service in the Army National Guard, including a 
period of active duty for training (ACDUTRA) from October 1964 to 
April 1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In an October 2008 decision, the Board found new and material 
evidence sufficient to reopen the claim for entitlement to 
service connection for bilateral hearing loss and remanded the 
matter to afford the Veteran a VA examination.  As will be 
discussed below, the issue must once again be remanded for 
further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Pursuant to the October 2008 Board remand, the RO informed the 
Veteran in January 2010 that the VA medical facility nearest him 
would be notifying him of the date, time, and place of 
examination to evaluate his bilateral hearing loss.  The letter 
informed the Veteran of the consequences for failing to report to 
the examination without good cause. 38 C.F.R. § 3.655.  The 
examination was scheduled for February 2010; however, the Veteran 
failed to report to that examination.  

In a letter received in March 2010, the Veteran stated that he 
had called the Dallas VA Medical Center (VAMC) the day before his 
scheduled examination to inform them that he would not be able to 
attend the examination because his uncle, who had helped raise 
him, had died and he needed to make funeral arrangements.  He 
asked to reschedule the examination and was told that he needed 
to contact the office in Waco, Texas, to do so.  The Veteran 
reported that he contacted the office and was told that he would 
hear something in 10 to 14 days.  He indicated that his only 
response was the March 2010 supplemental statement of the case 
(SSOC) informing him that his claim was being returned to BVA and 
that he had 30 days to submit any additional evidence.  

The Board observes that the provisions of 38 C.F.R. § 3.655(a), 
(b) state that examples of good cause for failing to report to a 
VA examination include, but are not limited to, the death of an 
immediate family member.  Approximately a month after he failed 
to report to his examination, the Veteran informed VA that he 
missed his examination because of the death of an uncle who had 
helped raised him.  The Board finds that this falls within the 
parameters of good cause.  Accordingly, a remand is necessary to 
schedule the Veteran for another VA examination.  

As indicated in the prior remand, it appears that the December 
2004 VA examiner did not convert the Veteran's in-service 
audiometric findings from American Standards Association (ASA) to 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI) standards.  Prior to November 1967, 
audiometric results were reported in standards set forth by the 
American Standards Association (ASA).  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards must be 
converted to ISO-ANSI standards and are represented by the 
figures in parentheses.

The Board also notes that the addendum to the December 2004 VA 
examination report reflects that the VA audiologist's rationale 
noted that the Veteran had normal hearing when he exited the 
military.  However, the opinion does not discuss the left ear 
hearing loss at 4,000 Hertz in December 1966, nor does it 
reconcile the subsequent findings of normal hearing on the 
audiograms dated in March 1971 and August 1972.  

The Board further notes that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post- service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, the Board notes that Training Letter 10-02 was 
issued in March 2010 regarding the adjudication of claims for 
hearing loss.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  In this case, the December 2004 VA 
examiner based an opinion on the fact that the Veteran's hearing 
was normal at the time of his separation.  It would have been 
helpful had the examiner brought his expertise to bare in this 
manner regarding medically known or theoretical causes of 
sensorineural hearing loss or described how hearing loss which 
results from acoustic trauma generally presents or develops in 
most cases, as distinguished from how hearing loss develops from 
other causes, in determining the likelihood that current hearing 
loss was caused by noise exposure or acoustic trauma in service 
as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that another VA medical opinion is 
warranted. See 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bilateral hearing loss.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, including the Maryland CNC test 
and a puretone audiometry test.  The examiner 
is requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records, 
post-service medical records, and the 
Veteran's own assertions.

The examiner should convert any audiometric 
results using ASA standards to ISO-ANSI 
standards in order to facilitate data 
comparison, and he or she should provide an 
interpretation of any audiometric findings 
contained on a graph.  After converting the 
audiometric results, the examiner should 
indicate whether the appellant's service 
treatment records provide any evidence that 
hearing loss manifested in service.

If hearing loss did not manifest in service, 
the examiner should note that that the 
absence of in-service evidence of a hearing 
disability during service is not always fatal 
to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability 
and a medically sound basis for attributing 
that disability to service may serve as a 
basis for a grant of service connection for 
hearing loss where there is credible evidence 
of acoustic trauma due to significant noise 
exposure in service, post-service audiometric 
findings meeting the regulatory requirements 
for hearing loss disability for VA purposes, 
and a medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted that 
he is competent to attest to factual matters 
of which he had first-hand knowledge.

The examiner should then state an opinion as 
to the likelihood (likely, unlikely, at least 
as likely as not) that the Veteran's current 
bilateral hearing loss is causally or 
etiologically related to his military 
service, including noise exposure.  In so 
doing, the examiner should discuss medically 
known or theoretical causes of hearing loss 
and describe how hearing loss which results 
from noise exposure generally presents or 
develops in most cases, as distinguished from 
how hearing loss develops from other causes, 
in determining the likelihood that current 
hearing loss was caused by noise exposure in 
service as opposed to some other cause.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  The Veteran must be properly informed of 
his scheduled VA examination, and he should 
be given notice of the consequences of 
failure to report for the examination, 
including an explanation of the provisions of 
38 C.F.R. § 3.655.  If the Veteran does not 
report for the examination, the claims folder 
should include clear documentation of his 
failure to report.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



